Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 10/11/2022 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/11/22.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification paragraphs [0003], [0054], [0073], [0074], [0077] lists NPL documents and foreign patents/applications, copies of which have not been provided and the documents have not been listed in the IDS provided by the applicant. 
Claim Objections
Claim 1 objected to because of the following informalities:  the limitation “a membrane for immunoisolation at at least part of…” needs correction due to presence of “at” twice.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the porous membranes" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, the limitation “ wherein the membrane for immunoisolation includes a porous membrane” renders the claim indefinite because it is unclear whether the limitation is reciting two separate membranes (one “membrane” and the other “porous membrane”) or those are the same. The body of the claim uses “the membrane” and “the porous membrane”
The limitation “the porous membrane has a layered compact portion where a pore diameter is the smallest within the membrane, a pore diameter continuously increases in a thickness direction from the compact portion toward both one surface A and the other surface B of the porous membrane” renders the claim indefinite because it is unclear whether the porous membrane is layered or the compact portion is layered or both are layered?
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 6060640 (hereinafter referred as “Pauley”), in view of US 2004/0154978 (hereinafter referred as “Sale”), and US 5713888 (hereinafter referred as “Neuenfeldt”).
Regarding claim 1, Pauley teaches a chamber for transplantation, comprising: 
a membrane for immunoisolation at least part of a boundary between an inside and an outside of the chamber (12) for transplantation (refer fig. 3A/B disclosing boundary layer 16 enclosing chamber 12), 
wherein the membrane for immunoisolation includes a porous membrane, the porous membrane contains a polymer (refer C6/L13-16, C6/L64-67, C7/L63-67), 
the porous membrane comprises 3 layers, a permeable compact portion (22) provided between layer (18) (surface A) and layer (20) (surface B) (refer fig. 3A/B, C5/L6-24), wherein pore size of layer 18 (surface A) is less than 2 µm (C5/L47-59), pore size of layer 20 (surface B) is about 0.6 to 20 µm (C7/L1-3),
 	and a joint portion at which the porous membranes are joined to each other while the surface B's face each other is provided (refer fig. 3A).
Pauley teaches that the middle compact portion 22 present a permeability and immunoisolation profile comparable to the layer 18 (C7/L60-67). However, does not disclose that the pore size of potion 22 is the smallest.
Sale teaches a multilayer membrane having asymmetric pore distribution (abstract, fig. 3). In fig. 3, Sale discloses a three-layer membrane, wherein the middle layer B comprises smallest pore size such that pore size increases in thickness direction from middle layer B to layer A and middle layer B to layer C (refer fig. 3, type IV). Sale also teaches other asymmetric pore profiles (refer type V, VI, VII in fig. 3).
Selection of asymmetric pore profile wherein the middle layer having the smallest pore size would have been an obvious matter of choice to one of ordinary skill in the art in view of known pore profiles disclosed by Sale.
Pauley discloses that the layer B (20) provides an open, permeable membrane structure having randomly positioned, interconnected cavities (C7/L48-51). Pauley does not disclose porosity being 65% or more in vicinity of surface B.
Neuenfeldt teaches a chamber for transplantation having a porous membrane (34). Neuenfeldt also discloses membranes having porosity of more than 70% having different pore size and permeability (refer table 1). 
Selection of porosity would have been an obvious matter of choice to one of ordinary skill in the art to provide a membrane provides better cell survival (Neuenfeldt, C16/L44-C17/L36). 
Regarding claims 2-3, Pauley further discloses that peripheral edges of the membrane are sealed by ultrasonic welding (C4/L40-42). Use of thermoplastic such as polypropylene in ultrasonic welding is well known in the art and therefore would have been obvious to one of ordinary skill in the art to use polypropylene in ultrasonic welding to seal the membrane.
Regarding Claim 4, Pauley teaches that the middle compact portion 22 present a permeability and immunoisolation profile comparable to the layer 18 (C7/L60-67) which has a pore size of less than 2 µm (C5/L47-59). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding Claims 5-6, Pauley teaches that pore size of layer 18 (surface A) is less than 2 µm (C5/L47-59), pore size of layer 20 (surface B) is about 0.6 to 20 µm (C7/L1-3). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 8, Pauley teaches that thickness of compact portion (layer 22) ranges from approximately 0.1 to 1.25 µm (C12/L13-19). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 7 and 9, Pauley teaches that thickness of layer 18 is about 25 microns (C6/L13-16), thickness of layer 20 is about 15 microns (C7/L29-34), and thickness of compact portion (layer 22) ranges from approximately 0.1 to 1.25 µm (C12/L13-19). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 10, Pauley teaches that material of layer 18 is selected from polyethylene, polypropylene, cellulose acetate, cellulose nitrate, polycarbonate, polyester, nylon, and polysulfone materials, cellulose, polyvinylidene difluoride, acrylic, silicone, and polyacrylonitrile (C6/L25-28), layer 20 is made of PTFE (C7/L25-34), and discloses that “polymer material for the third region 22 can comprise a natural or synthetic polymer selected based upon considerations that include its biocompatibility, its ease of fabrication, its ability to consistently form predictable, identifiable geometries and distributions, its chemical inertness, and its strong mechanical properties. For example, poly(ethylene-co-vinyl alcohol) (EVOH) is a polymer that meets the above criteria. However, it should be appreciated that other natural and synthetic polymers, for example, cellulose acetate (CA), poly(vinylidene difluoride) (PVDF), and ethyl vinyl alcohol (EVA) meet these criteria, as well, as do silicone, ceramic materials, and other elastomer and thermoplastic materials” (C8/L47-59). 
Neuenfeldt also teaches use of polyethylene, polypropylene, cellulose acetate, cellulose nitrate, polycarbonate, polyester, nylon, and polysulfone materials can be used. Mixed esters of cellulose, polyvinylidene, difluoride, silicone, and polyacrylonitrile (C21/L25-31).
Selection of material for the membrane would have been an obvious matter of choice to one of ordinary skill in the art since Pauley and Neuenfeldt discloses use of polysulfone and hydrophilic polymers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777